Citation Nr: 1642188	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for acid reflux disease.

6.  Entitlement to service connection for arthritis of the hips, knees, and shoulders.

7.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.
8.  Entitlement to service connection for double vision.

9.  Entitlement to service connection for residuals of hernia surgery.

10.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Offices (RO).  The January 2009 rating decision found that new and material evidence had not been received to reopen claims for service connection for carpal tunnel syndrome and PTSD, and denied service connection for acid reflux disease and arthritis.  The August 2010 rating decision found that new and material evidence had not been received to reopen claims for service connection for a back disability, acid reflux disease, and arthritis, and denied service connection for hypertension, double vision, and residuals of hernia surgery. 

The Veteran was denied service connection for carpal tunnel syndrome, a back injury, and PTSD in January 1981, November 2002, and January 2003 rating decisions.  Therefore, the Board must initially determine whether new and material evidence has been submitted to reopen these claims prior to addressing the claims on their merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

With regard to the claims for service connection for acid reflux disease and arthritis, the Board acknowledges that the RO has characterized these claims as involving an application to reopen previously denied claims of service connection.  In January 2009, the RO denied the claims of entitlement to service connection for acid reflux disease and arthritis, and in May 2009, within one year of that decision, the Veteran submitted a statement that the Board construes as a timely notice of disagreement.  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Thus, the January 2009 rating decision is on appeal with regard to those claims, and the Board need not address whether new and material evidence has been received.

The Veteran's appeal was certified to the Board in May 2013.  Subsequently, in August 2015, the Veteran's representative submitted a statement indicating a desire to withdraw from representation of the Veteran.  No reasoning was provided other than noting that in his professional judgment, he was unable to continue representation.  In August 2016, the Board notified the representative that in order to withdraw from representation after certification, he must submit a motion to withdraw showing good cause for the withdrawal.  The notification indicated that if no motion was received within 30 days, the Board would assume that he wanted to remain the Veteran's representative.  No motion to withdraw has been received.  Therefore, the representative remains the Veteran's duly appointed representative at this time.  38 C.F.R. §§ 14.631 (c), 20.608 (2015).

The Veteran requested a hearing before the Board, but did not report to a hearing scheduled in June 2016 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of service connection for a psychiatric disability, acid reflux disease, arthritis, hypertension, double vision, and residuals of hernia surgery, and entitlement to nonservice-connected pension, are REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  A February 2006 rating decision found that new and material evidence had not been received to reopen claims for service connection for carpal tunnel syndrome, a back disability, and a psychiatric disability.  The Veteran was notified of this decision and did not perfect appeals of those issues.

2.  With regard to the appeal to reopen the claim for service connection for carpal tunnel syndrome, evidence received since the February 2006 decision is new in that it is not cumulative and was not previously considered by decision makers, but is not material because it does not raise a reasonable probability of substantiating a claim for service connection.

3.  With regard to the appeal to reopen the claim for service connection for a back disability, evidence received since the February 2006 decision is new in that it is not cumulative and was not previously considered by decision makers, but is not material because it does not raise a reasonable probability of substantiating a claim for service connection.

4.  With regard to the appeal to reopen the claim for service connection for a psychiatric disability, evidence received since the February 2006 decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  New and material evidence has not been received to reopen a claim for service connection for a back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

3.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters should also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice letters to the Veteran in November 2008 and March 2010.  The letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denials of the service connection claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, and what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of the claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the appeals to reopen claims for service connection for carpal tunnel syndrome, a back injury, and a psychiatric disability.  The Board notes that there has been no allegation from the Veteran or representative that she has been prejudiced by any notice defect.  Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, the Board finds no prejudice to the Veteran in the Board's considering these claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is not prejudicial to the Veteran. 

The Board finds that all relevant evidence has been obtained with regard to the claims to reopen, and the duty to assist requirements have been satisfied.  All available service medical records were obtained, and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that VA has not been made aware of any outstanding evidence with respect to the Veteran's claims. 

The duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeals being adjudicated.

New and Material Evidence

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Carpal Tunnel Syndrome

The Veteran first applied for service connection for carpal tunnel syndrome in August 2002.  That claim was denied by a November 2002 rating decision because the service medical records did not show that the carpal tunnel syndrome began in service or was caused by an event or experience in service.  The Veteran did not appeal that decision and it became final.  The evidence of record consisted of the Veteran's service medical records, a claim received on August 1, 2002, VA medical records, and an October 2002 VA examination.  

In August 2005, the Veteran requested to reopen the claim for service connection for carpal tunnel syndrome.  A February 2006 rating decision found that no new and material evidence had been received to reopen the claim.  The Veteran did not appeal that decision and it became final.  Additional evidence included the Veteran's claim to reopen received in August 2005 and VA medical records.

The Veteran initiated this claim in October 2008.  A January 2009 rating decision denied the claim on the basis that no new and material evidence had been received to reopen the claim for service connection for carpal tunnel syndrome.  Evidence received since the February 2006 rating decision consists of a claim received on October 20, 2008, a statement received on January 19, 2010, VA medical records, a notice of disagreement received in December 2010, a substantive appeal received in May 2013, and a DRO pre-conference brief dated in May 2013.  The Veteran subsequently canceled the DRO hearing.

The Board finds that the evidence submitted since the February 2006 rating decision is new because that evidence was not part of the record at the time of the decision.  However, the Board finds that evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for carpal tunnel syndrome.  Specifically, the evidence does not address whether any current diagnosis of carpal tunnel syndrome is related to active service.  Rather, the only connection to service is the statements by the Veteran, who has not been shown to possess the type of medical expertise that would be necessary to opine on the underlying cause of carpal tunnel syndrome.  Therefore, that evidence is not competent and is cumulative of evidence previously considered.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Therefore, the Board finds that the evidence submitted since the February 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for carpal tunnel syndrome.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for carpal tunnel syndrome.  Therefore, the claim is not reopened and the appeal is denied.  

Back Injury

The Veteran first applied for service connection for a back disability in January 1981.  That claim was denied by a January 1981 rating decision because the service medical records did not show evidence of a back injury.  The Veteran did not appeal that decision and it became final.  The evidence of record consisted of the service medical records and a claim received on January 26, 1981.

In August 2002, the Veteran requested to reopen the claim for service connection for a back injury.  A November 2002 rating decision found that no new and material evidence had been received to reopen the claim.  The Veteran did not appeal that decision and it became final.  Additional evidence included a claim received in August 2002 and VA medical records.

In August 2005, the Veteran again requested to reopen the claim for service connection for a back injury.  A February 2006 rating decision found that no new and material evidence had been received to reopen the claim.  The Veteran did not appeal that decision and it became final.  Additional evidence included the Veteran's claim to reopen received in August 2005 and VA medical records.

The Veteran initiated this claim in January 2010.  An August 2010 rating decision denied the claim because no new and material evidence had been received to reopen the claim for service connection for a back injury.  Evidence received since the February 2006 rating decision consists of the application to reopen the claim received in January 2010, VA medical records, a notice of disagreement received in December 2010, a substantive appeal received in May 2013, and a DRO pre-conference brief received in May 2013.  The Veteran subsequently canceled that hearing request.

The Board finds that the evidence submitted since the February 2006 rating decision is new because this evidence was not part of the record at the time of that decision.  However, the Board finds that the new evidence is not material because it does not relate to an unestablished fact necessary to substantiate a claim for service connection for a back disability.  Specifically, the evidence does not establish that the Veteran injured her back in service, and it does not address whether any current back diagnosis is related to active service.  Rather, the only connection to service is the statements by the Veteran, who has not shown to possess the type of medical expertise that would be necessary to diagnose a back disability or to opine on the underlying cause of any such diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds those assertions are cumulative of assertions considered at the time of the previous denials.

Therefore, the Board finds that the evidence submitted since the February 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  Accordingly, the Board finds that new and material evidence has not been received to reopen a claim for service connection for a back disability and the appeal is denied.  

Psychiatric Disability

The Veteran first applied for service connection for PTSD in August 2002.  That claim was denied in a November 2002 rating decision, which denied service connection for PTSD, and a January 2003 rating decision, which denied service connection for a neuropsychiatric disability.  The rating decisions denied the claim on the basis that the Veteran did not have a diagnosis of PTSD, the evidence was inadequate to establish that a stressful experience occurred, and there was no evidence of a neuropsychiatric disorder in the available service medical records.  The Veteran did not appeal those decisions and they became final.

In August 2005, the Veteran requested to reopen a claim for service connection for a nervous disorder.  A February 2006 rating decision found that new and material evidence had not been received to reopen the claim for service connection for a neuropsychiatric disorder.  The Veteran did not appeal that decision and it became final.

The Veteran initiated this claim in October 2008.  A January 2009 rating decision denied the claim on the basis that no new and material evidence had been received to reopen the claim for service connection for PTSD.  

Since the February 2006 rating decision, evidence has been received from the VA Medical Center in Chicago, including an April 2013 VA psychiatric treatment record snowing diagnoses of PTSD, major depressive disorder with psychotic features, and rule-out psychotic disorder.  The treatment record notes that the Veteran discussed a sexual assault in service.  That new evidence is presumed credible for the purpose of determining whether it is material.  The Board finds that evidence suggests a stressor event during service and a current psychiatric diagnosis.  Therefore, the Board finds that the low threshold of materiality is met.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed and the reopened claim is being remanded for development.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for carpal tunnel syndrome is denied.

New and material evidence not having been received, the appeal to reopen service connection for a back disability is denied.

New and material evidence having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is granted.


REMAND

With regard to the claims for service connection for acid reflux disease, arthritis, hypertension, double vision, and residuals of hernia surgery, the Veteran contends that service medical records support those claims.  The Veteran asserts that she reported high blood pressure in service, and that the hypertension may be due to medication she takes for mental disorders.  In addition, she also alleges that double vision is due to spending many hours staring at computer screens during service, and that the in-service complaints of epigastric pain and frequent indigestion were related to acid reflux disease and a hernia.
 
With regard to the claim for service connection for a psychiatric disability, the Board finds that, having reopened the claim, further development is necessary in order to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 2014).  

Review of the service medical records shows a May 1978 screening physical where the Veteran denied having an injury or illness involving the eyes, painful or "trick" joint, loss of normal movement of any limb or joint, a nervous condition, or back trouble.  In a June 1978 enlistment examination, the Veteran's eyes, gastrointestinal system, upper extremities, lower extremities, and spine were all found to be clinically normal.  She was also noted to be psychiatrically normal.  

In July 1979, the Veteran reported having epigastric pain, and was given a provisional diagnosis of chronic gastritis.  

In a January 1980 examination, the Veteran indicated that she had recurrent heartburn and that she had been treated for a mental condition.  

In May 1980, the Veteran reported left knee pain that occurred when she was riding a bicycle, which was assessed as being a sprain.

In June 1980, the Veteran was diagnosed with reactive depression, with stresses including marital problems, dislike of her unit, and not promoted or expected.  In August 1980, the Veteran was diagnosed with anxious neurosis.  In an October 1980 psychological evaluation, no evidence of a psychiatric disorder was found.  

In a December 1980 report of medical history, the Veteran asserted that she had high blood pressure, frequent indigestion, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  A January 1981 mental status evaluation is silent for diagnosis of a mental disorder, and she was noted to be fully alert and oriented, with a flat mood or affect, clear thinking progress, and normal thought content.  Finally, in a January 1981 examination upon separation from service, the Veteran's eyes, gastrointestinal system, upper extremities, lower extremities, and spine were all found to be clinically normal.  She was also noted to be psychiatrically normal.  

Post-service VA treatment records indicate that the Veteran had a total hip arthroplasty in December 2005 and an excision of left knee intraarticular osteochondroma in December 2011.  

Private treatment records indicate that in April 2012, the Veteran was noted to have been noncompliant with hypertension medications for months.  Her blood pressure was 176/92.  In the same treatment record she was noted to have arthritis.

In an April 2012 VA treatment record, the Veteran reported having blurry vision.  In June 2012, the Veteran's medical history was noted as including a hernia repair in 2008.  In April 2013, the Veteran was diagnosed with PTSD, major depressive disorder with psychotic features, and rule-out psychotic disorder by a VA psychiatrist.  Treatment records dated in May 2013 note that the Veteran had other diagnoses including gastroesophageal reflux disease (GERD), hypertension, and bilateral chronic knee pain with the left being worse than the right.

The Board finds that the Veteran's statements and evidence of record support the need for VA examinations, and medical opinions should be obtained on the issues of entitlement to service connection for acid reflux disease, arthritis, hypertension, double vision, residuals of hernia surgery, and a psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d) (West 2014). 

Updated VA treatment records should also be obtained on remand.  

The Veteran requested a videoconference hearing in a substantive appeal on the issue of entitlement to nonservice-connected pension.  The Veteran was already scheduled for a hearing on the other issues and did not attend.  Therefore, as no good cause was given for the failure to attend, that hearing cannot be rescheduled.  However, a hearing on the issue of entitlement to nonservice-connected pension has not yet been scheduled.  Therefore, on remand a hearing on that issue should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference hearing before the Board on the issue of entitlement to nonservice-connected pension.  Notify the Veteran and representative of the date, time, and location of the hearing.

2.  Obtain from any outstanding VA medical records.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Then, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the current nature and likely etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies, tests, and evaluations deemed necessary should be performed.  A full and complete rationale for any opinion expressed should be provided.  

(a)  The examiner should diagnose all psychiatric disabilities found and should specifically note whether or not each criterion for a diagnosis of PTSD is met.

(b)  For each diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that disability was incurred in or aggravated by service.  A thorough rationale should be provided for all opinions expressed, including consideration and discussion of previous diagnoses of generalized anxiety disorder, PTSD, major depressive disorder, and substance-related disorders.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is due to a claimed in-service sexual assault.  The examiner review the evidence of record and should make an opinion as to whether it is at least as likely as not (50 percent or greater probability) that an in-service personal assault occurred.

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current diagnosis of acid reflux disease.  The examiner must review the claims file and should note that review in the report.  All indicated studies, tests, and evaluations deemed necessary should be performed.  A full and complete rationale for any opinion expressed should be provided.  For any current disability related to acid reflux disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in active service or is related to any incident, injury, or event in active service.

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current diagnosis of arthritis of the hips, knees, and shoulders.  The examiner must review the claims file and should note that review in the report.  All indicated studies, tests, and evaluations deemed necessary should be performed.  A full and complete rationale for any opinion expressed should be provided.  For any current disability related to arthritis of the hips, knees, and shoulders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in active service or is related to any incident, injury, or event in active service.

6.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current diagnosis of hypertension.  The examiner must review the claims file and should note that review in the report.  All indicated studies, tests, and evaluations deemed necessary should be performed.  A full and complete rationale for any opinion expressed should be provided.  For any current disability related to hypertension, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in active service or is related to any incident, injury, or event in active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current hypertension diagnosis is due to or the result of a psychiatric disability, or medication taken for a psychiatric disability.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a psychiatric disability, or medication taken for a psychiatric disability.  

A full and complete rationale for any opinion expressed should be provided.  

7.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current diagnosis of double vision.  The examiner must review the claims file and should note that review in the report.  All indicated studies, tests, and evaluations deemed necessary should be performed.  A full and complete rationale for any opinion expressed should be provided.  For any current disability related to double vision, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in active service or is related to any incident, injury, or event in active service.

8.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current diagnosis of a hernia or residuals of a hernia surgery.  The examiner must review the claims file and should note that review in the report.  All indicated studies, tests, and evaluations deemed necessary should be performed.  A full and complete rationale for any opinion expressed should be provided.  For any current disability related to a hernia or residuals of a hernia surgery, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in active service or is related to any incident, injury, or event in active service.

9.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


